Case 1:19-cv-00079-WES-LDA Document 14 Filed 06/18/19 Page 1 of 1 PageID #: 52



                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND


ERIC CAMPBELL, et al.
     Plaintiffs,


       v.                                      C.A. No.    19-079-WES


RHODE ISLAND HOUSING AND MORTGAGE
FINANCE COROPORATION
     Defendant.


                                  JUDGMENT

      This action came to be heard before the Court and a
decision has been rendered.       Upon consideration whereof, it is
now hereby ordered, adjudged, and decreed as follows:

      Pursuant to this Court’s Text Order dated June 18, 2019,
judgment is hereby entered dismissing this action with prejudice
in accordance with Fed. R. Civ. P. 58.




      June 18, 2019                      By the Court:


                                         /s/Hanorah Tyer-Witek,
                                         Clerk of Court
